 

Exhibit 10.3

EXECUTION VERSION

PSS World Medical, Inc.

3.125% Convertible Senior Notes due August 1, 2014

 

 

Purchase Agreement

July 29, 2008

Goldman, Sachs & Co.,

85 Broad Street,

New York, New York 10004

Ladies and Gentlemen:

PSS World Medical, Inc., a Florida corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to Goldman,
Sachs & Co. (the “Purchaser”) an aggregate of $200,000,000 principal amount of
the Convertible Senior Notes due August 1, 2014, convertible into common stock,
par value $0.01 (“Stock”), of the Company, specified above (the “Firm
Securities”) and, at the election of the Purchaser, up to an aggregate of
$30,000,000 additional aggregate principal amount (the “Optional Securities”)
(the Firm Securities and the Optional Securities which the Purchaser elects to
purchase pursuant to Section 2 hereof are herein collectively called the
“Securities”). In connection with the offering of the Securities, the Company is
entering into convertible note hedge and warrant transactions with Goldman,
Sachs & Co. (the “Convertible Note Hedge and Warrant Counterparty”) pursuant to
confirmation letters, dated July 29, 2008, subject to an agreement in the form
of the ISDA 2002 Master Agreement (collectively, the “Convertible Note Hedge and
Warrant Transaction Documentation”, and the confirmation letter relating to the
convertible note hedge transaction, the “Convertible Note Hedge Confirmation”
and the confirmation letter relating to the warrant transaction, the “Warrant
Confirmation”).

 

1. The Company represents and warrants to, and agrees with, the Purchaser that:

 

  (a)

A preliminary offering circular, dated July 28, 2008 (the “Preliminary Offering
Circular”), and an offering circular, dated July 29, 2008 (the “Offering
Circular”), have been prepared in connection with the offering of the Securities
and the shares of Stock issuable upon conversion thereof. The Preliminary
Offering Circular, as amended and supplemented immediately prior to the
Applicable Time (as defined in Section 1(b)), is hereinafter referred to the
“Pricing Circular”. Any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular shall be deemed to refer to and
include the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of such circular and any reference to the Preliminary Offering
Circular, the Pricing Circular or the Offering Circular, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act after the date of the Preliminary Offering
Circular, the Pricing Circular or the Offering Circular, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”. The
Exchange



--------------------------------------------------------------------------------

 

Act Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder; and
no such documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule I(a)
hereof. The Preliminary Offering Circular or the Offering Circular and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by the Purchaser for use
therein;

 

  (b) For the purposes of this Agreement, the “Applicable Time” is 5:30 p.m.
(Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule II hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)) listed on
Schedule I(b) hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by the Purchaser expressly for
use therein;

 

  (c) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing Circular;
and, since the respective dates as of which information is given in the Pricing
Circular, there has not been any change in the capital stock or long-term debt
of the Company or any of its subsidiaries (other than stock option transactions,
normal debt payments and other such transactions in the normal course of
business) or any material adverse change, or any development involving a
prospective material adverse change (other than general economic and industry
conditions that would not disproportionately affect the Company), in or
affecting the general affairs, management, financial position, shareholders’
equity or results of operations of the Company and its subsidiaries, otherwise
than as set forth or contemplated in the Pricing Circular;

 

  (d) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all material
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except (i) as set forth in the Pricing Circular, or
(ii) as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

 

  (e)

The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Florida, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Circular, and (ii) has been duly qualified
as a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or

 

2



--------------------------------------------------------------------------------

 

leases properties or conducts any business so as to require such qualification,
except where the failure to be so qualified or in good standing under the laws
of such other jurisdiction would not, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole;

 

  (f) Each subsidiary of the Company (i) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation with power and authority (corporate and other) to
own its properties and conduct its business as described in the Pricing
Circular, and (ii) has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
in good standing under the laws of such other jurisdiction would not, singly or
in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole;

 

  (g) Gulf South Medical Supply, Inc. is the only subsidiary of the Company that
is a significant subsidiary of the Company’s within the meaning of
Section 1-02(w) of Regulation S-X under the Securities Act of 1933, as amended
(the “Act”);

 

  (h) The Company has an authorized capitalization as set forth in the Pricing
Circular, and all of the issued shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable;
the shares of Stock initially issuable upon conversion of the Securities have
been duly and validly authorized and reserved for issuance and, when issued and
delivered in accordance with the provisions of the Securities and the Indenture
referred to below, will be duly and validly issued, fully paid and
non-assessable and will conform to the description of the Stock contained in the
Pricing Disclosure Package and the Offering Circular; and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims except as set
forth in the Pricing Circular;

 

  (i) The Securities have been duly authorized by the Company and, when issued
and delivered pursuant to this Agreement, when authenticated by the Trustee in
accordance with the Indenture (as defined below), and when paid for by the
Purchaser in accordance with the terms hereof, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
indenture to be dated as of August 4, 2008 (the “Indenture”) between the Company
and U.S. Bank National Association, as Trustee (the “Trustee”), under which they
are to be issued and will be convertible into Stock in accordance with their
terms and the Indenture; the Securities will rank equal in right of payment with
all of the Company’s other unsecured and unsubordinated indebtedness; the
Indenture has been duly authorized and, when executed and delivered by the
Company and the Trustee, the Indenture will constitute a valid and legally
binding instrument of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (regardless of whether
such enforcement is considered in a proceeding at law or in equity); and the
Securities and the Indenture will conform to the descriptions thereof in the
Pricing Disclosure Package and the Offering Circular and will be in
substantially the form previously delivered to you;

 

  (j) This Agreement has been duly authorized, executed and delivered by the
Company;

 

  (k) None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

 

3



--------------------------------------------------------------------------------

 

  (l) Prior to the date hereof, neither the Company nor any of its “affiliates”
(as defined in Rule 144 under the Act) has taken any action that is prohibited
by Section 9(a) of the Exchange Act or any applicable state securities laws;

 

  (m) The issue and sale of the Securities and the compliance by the Company
with all of the provisions of the Securities, the Indenture and this Agreement
and the consummation of the transactions herein and therein contemplated
(including, without limitation, the use of proceeds from the sale of the
Securities) will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject except for such conflicts,
breaches or violations which would not, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole,
nor will such action result in any violation of the provisions of the Articles
of Incorporation or By-laws of the Company or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the consummation by the Company of the transactions
contemplated by this Agreement or the Indenture, except such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchaser;

 

  (n) Neither the Company nor any of its subsidiaries (i) is in violation of its
Articles of Incorporation or By-laws or (ii) in default in the performance or
observance of any obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except for such defaults that would not, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole;

 

  (o) The statements set forth in the Pricing Circular and the Offering Circular
under the caption “Description of Notes” and “Description of Capital Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Stock, under the caption “Certain United States Federal Income Tax
Considerations”, and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and complete in all material respects;

 

  (p) Other than as set forth in the Pricing Circular, there are no legal or
governmental proceedings pending nor, to the knowledge of the Company,
threatened, to which the Company or any of its subsidiaries is or would be a
party or of which any property of the Company or any of its subsidiaries is or
would be the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries or on the power or
ability of the Company to perform its obligations under this Agreement, the
Indenture or the Securities or to consummate the transactions contemplated
herein and therein;

 

  (q) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole;

 

4



--------------------------------------------------------------------------------

 

  (r) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole;

 

  (s) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

  (t) The Company is subject to Section 13 or 15(d) of the Exchange Act;

 

  (u) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the net proceeds thereof, will not be an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

  (v) Neither the Company, any of its affiliates nor any person acting on its or
their behalf has offered or sold the Securities by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Act;

 

  (w) Within the preceding six months, neither the Company, any of its
affiliates nor any other person acting on its or their behalf has offered or
sold to any person any Securities, or any securities of the same or a similar
class as the Securities, other than Securities offered or sold to the Purchaser
hereunder. The Company will take reasonable precautions designed to insure that
any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act) of any Securities or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Purchaser), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;

 

  (x) KPMG LLP, which has audited certain financial statements of the Company
and its subsidiaries and has audited the Company’s internal control over
financial reporting, is an independent registered public accounting firm as
required by the Act and the rules and regulations of the Commission thereunder;

 

  (y) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Purchaser in the manner contemplated by this Agreement to
register the Securities under the Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended;

 

  (z) The Company and its subsidiaries have and will maintain insurance covering
their respective properties, operations, personnel and businesses, which
insurance is in amounts and insures against such losses and risks, in each case
as the Company believes is in accordance with customary industry practice for
companies of similar size and operations, except where the failure to maintain
such insurance would not, singly or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole;

 

  (aa)

The Company and each of its subsidiaries possess all licenses, certificates,
approvals and permits issued by, and has made all declarations and filings with,
the appropriate federal, state or foreign regulatory agencies or bodies
(including, without limitation, the Federal Food and Drug Administration, the
Federal Drug Enforcement Administration and comparable state agencies) necessary
for the ownership of the Company’s and its subsidiaries’ properties or the
conduct of its and their businesses (including, without limitation, the
marketing of the products that the Company and its subsidiaries currently
market) as described in the Pricing Circular, except

 

5



--------------------------------------------------------------------------------

 

where the failure to possess or make the same would not, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole; and none of the Company or its subsidiaries have received
notification of any revocation or modification of any such license, certificate,
authorization or permit where the revocation or modification would result in a
material adverse effect on the Company and its subsidiaries, taken as a whole,
or have any reason to believe that any such license, certificate, authorization
or permit will not be renewed where the failure to renew would have a material
adverse effect on the Company and its subsidiaries, taken as a whole;

 

  (bb) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting;

 

  (cc) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting; and

 

  (dd) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to the Company and its subsidiaries
is made known to the Company’s principal executive officer and principal
financial officer by others within those entities; and such disclosure controls
and procedures are effective.

 

2. Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, at a purchase price of 98.00% of the principal amount thereof, the Firm
Securities.

The Company hereby grants to the Purchaser the right to purchase at its election
up to $30,000,000 aggregate principal amount of Optional Securities, at the
purchase price for the Firm Securities set forth in the first paragraph of this
Section 2. Any such election to purchase Optional Securities may be exercised in
whole or from time to time in part by written notice from you to the Company,
setting forth the aggregate principal amount of Optional Securities to be
purchased and the date on which such Optional Securities are to be delivered, as
determined by you but in no event earlier than the First Time of Delivery (as
defined in Section (4) hereof) or, unless you and the Company otherwise agree in
writing, earlier than two or later than ten business days after the date of such
notice.

 

3. Upon the authorization by you of the release of the Securities, the Purchaser
proposes to offer the Securities for sale upon the terms and conditions set
forth in this Agreement and the Offering Circular and the Purchaser hereby
represents and warrants to, and agrees with, the Company that:

 

  (a) It will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;

 

  (b) It is an institutional accredited investor as set forth in subsections
(1), (2), (3) or (7) of Rule 501(a) under the Act; and

 

  (c) It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.

 

6



--------------------------------------------------------------------------------

 

4.    (a) The Securities to be purchased by the Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Purchaser against payment by the Purchaser of the purchase
price therefor by wire transfer to an account designated by the Company in
Federal (same day) funds, by causing DTC to credit the Securities to the account
of the Purchaser. The Company will cause the certificates representing the
Securities to be made available for checking at least twenty-four hours prior to
the Time of Delivery (as defined below) at the office of Cleary Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, NY 10006 (the “Closing Location”).
The time and date of such delivery and payment shall be 9:30 a.m., New York City
time, on August 4, 2008 or such other time and date as the Purchaser and the
Company may agree upon in writing and, with respect to the Optional Securities,
9:30 a.m., New York City time, on the date specified in the written notice given
by the Purchaser of its election to purchase such Optional Securities, or such
other time and date as the Purchaser and the Company may agree upon in writing,
provided that any Subsequent Time of Delivery (as defined below), if any, shall
not be more than 30 calendar days from and including the First Time of Delivery
(as defined below). The time and date for delivery of the Firm Securities is
herein called the “First Time of Delivery”, the time and date for delivery of
any Optional Securities, if not the First Time of Delivery, is herein called the
“Subsequent Time of Delivery”, and each such time and date for delivery is
herein called a “Time of Delivery”.

 

  (b) The documents to be delivered at the Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchaser pursuant
to Section 8(l) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC or its
designated custodian, all at the Time of Delivery. A meeting will be held at the
Closing Location at 5:00 p.m., New York City time, on the New York Business Day
next preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

 

5. The Company agrees with the Purchaser:

 

  (a) To prepare the Preliminary Offering Circular and the Offering Circular in
a form approved by you; to make no amendment or any supplement to the Offering
Circular to which you have not consented promptly after reasonable notice
thereof; and to furnish you with copies thereof;

 

  (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the shares of Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;

 

  (c) To furnish the Purchaser with written and electronic copies of the
Preliminary Offering Circular and the Offering Circular and each amendment and
supplement thereto in such quantities as you may from time to time reasonably
request, and if, at any time prior to the expiration of nine months after the
date of the Offering Circular, any event shall have occurred as a result of
which the Offering Circular as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Circular is delivered, not misleading,
or, if for any other reason it shall be necessary or desirable during such same
period to amend or supplement the Offering Circular, to notify you and upon your
request to prepare and furnish without charge to the Purchaser and to any dealer
in securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance;

 

7



--------------------------------------------------------------------------------

 

  (d) During the period beginning from the date hereof and continuing until the
date 90 days after the date hereof, not to offer, sell contract to sell or
otherwise dispose of, except as provided hereunder any securities of the Company
that are substantially similar to the Securities or the Stock, including but not
limited to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities (other than pursuant to equity compensation plans existing on, or
upon the conversion or exchange of convertible or exchangeable securities
outstanding as of, the date of this Agreement), without your prior written
consent;

 

  (e) Not to be or become, at any time prior to the expiration of three years
after the latest Time of Delivery, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act;

 

  (f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information satisfying the requirements of subsection
(d)(4)(i) of Rule 144A under the Act (the “Additional Issuer Information”);

 

  (g) If requested by you, to use its best efforts to cause the Securities to be
eligible for the PORTAL Market trading system;

 

  (h) To furnish to the holders of the Securities (such obligation to be
satisfied by publicly-available filings with the Commission if the Company is
then subject to Section 13 or 15(d) under the Exchange Act) an annual report
(including a balance sheet and statements of income, shareholders’ equity and
cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, after the end of each of the first three
quarters of each fiscal year (beginning with the fiscal quarter ending after the
date of the Offering Circular), to make available to its shareholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail, all in accordance with the timing
requirements of the Exchange Act for a company subject to Section 13 or 15(d)
under the Exchange Act;

 

  (i) During a period of five years from the date of the Offering Circular,
provided that the Securities remain outstanding, to furnish to you copies of all
reports or other communications (financial or other) furnished to shareholders
of the Company and copies of any reports and financial statements furnished to
or filed with the Commission or any securities exchange on which the Securities
or any class of securities of the Company is listed (such obligations to be
satisfied by publicly-available filings with the Commission if the Company is
then subject to Section 13 or 15(d) under the Exchange Act); and to deliver to
you such additional information concerning the business and financial condition
of the Company as you may from time to time reasonably request (such financial
statements to be on a consolidated basis to the extent the accounts of the
Company and its subsidiaries are consolidated in reports furnished to its
shareholders generally or to the Commission), except to the extent the provision
of such information would be prohibited by any applicable laws or would require
public disclosure thereof pursuant to Regulation FD;

 

  (j) During the period of one year after the latest Time of Delivery, the
Company will not, and will not permit any of its affiliates to, resell any of
the Securities that have been reacquired by any of them;

 

  (k) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Circular under
the caption “Use of Proceeds”;

 

8



--------------------------------------------------------------------------------

 

  (l) To reserve and keep available at all times shares of Stock on the same
terms as the Company’s authorized and issued common stock, for the purpose of
enabling the Company to satisfy any obligations to issue shares of its Stock
upon conversion of the Securities; and

 

  (m) To use its best efforts to list, subject to notice of issuance, the shares
of Stock issuable upon conversion of the Securities on The NASDAQ Global Select
Market.

 

6.    (a) The Company represents and agrees that, without the prior consent of
the Purchaser, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”);

 

  (b) the Purchaser represents and agrees that, without the prior consent of the
Company, other than one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities, it
has not made and will not make any offer relating to the Securities that, if the
offering of the Securities contemplated by this Agreement were conducted as a
public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute a “free writing prospectus,” as defined in Rule
405 under the Act (any such offer (other than any such term sheets), is
hereinafter referred to as a “Purchaser Supplemental Disclosure Document”); and

 

  (c) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
the Purchaser is listed on Schedule I(b) hereto.

 

7. The Company covenants and agrees with the Purchaser that the Company will pay
or cause to be paid the following: (i) the fees, disbursements and expenses of
the Company’s counsel and accountants in connection with the issue of the
Securities and the shares of Stock issuable upon conversion of the Securities
and all other expenses in connection with the preparation and printing of the
Preliminary Offering Circular and the Offering Circular and any amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Purchaser and dealers; (ii) the cost of printing or producing this Agreement,
the Indenture, the Blue Sky and Legal Investment Memoranda, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities; (iii) all expenses
in connection with the qualification of the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under state
securities laws as provided in Section 5(b) hereof, including the fees and
disbursements of counsel for the Purchaser in connection with such qualification
and in connection with the Blue Sky and legal investment surveys; (iv) any fees
charged by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any cost incurred in
connection with the designation of the Securities for trading in PORTAL and the
listing of the shares of Stock issuable upon conversion of the Securities; and
(viii) all other costs and expenses of the Company incident to the performance
of its obligations hereunder which are not otherwise specifically provided for
in this Section. It is understood, however, that, except as provided in this
Section and Sections 9 and 11 hereof, the Purchaser will pay all of its own
costs and expenses, including the fees of its counsel, transfer taxes on resale
of any of the Securities by it, and any advertising expenses connected with any
offers it may make.

 

8. The obligations of the Purchaser hereunder at any Time of Delivery shall be
subject, in its discretion, to the condition that all representations and
warranties and other statements of the Company herein are, at and as of such
Time of Delivery, true and correct, the condition that the Company shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

 

  (a) Cleary Gottlieb Steen & Hamilton LLP, counsel for the Purchaser, shall
have furnished to you such opinion or opinions, dated such Time of Delivery,
with respect to the matters as you may reasonably request, and such counsel
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters;

 

9



--------------------------------------------------------------------------------

 

  (b)    (i) Alston & Bird LLP, counsel for the Company, shall have furnished to
the Purchaser and the Convertible Note Hedge and Warrant Counterparty their
written opinion, dated such Time of Delivery, in form and substance satisfactory
to you, to the effect that:

 

  (1) Gulf South Medical Supply, Inc. is validly existing as a corporation and
in good standing under the laws of the State of Delaware; and all of the issued
shares of capital stock of Gulf South Medical Supply, Inc. have been duly and
validly authorized and issued, are fully paid and non assessable, and are owned
of record by the Company;

 

  (2) To the knowledge of such counsel, other than as set forth in the Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party which seek to restrain, enjoin,
prevent the consummation of or otherwise challenge the transactions contemplated
hereby or the issuance or sale of the Securities or issuance of the Stock upon
conversion of the Securities;

 

  (3) The Securities have been duly authorized for issuance under the provisions
of the Indenture and when executed by the Company and authenticated by the
Trustee in accordance with the provisions of the Indenture and delivered to and
paid for by the Purchaser in accordance with the terms of the Purchase
Agreement, will constitute valid and binding obligations of the Company entitled
to the benefits provided by the Indenture, enforceable against the Company in
accordance with their terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles (regardless
of whether such enforcement is considered in a proceeding at law or in equity);
and the Securities and the Indenture conform to the descriptions thereof in the
Offering Circular;

 

  (4) Assuming the due authorization, execution, delivery and authentication by
the other parties thereto, the Convertible Note Hedge and Warrant Transaction
Documentation and the Indenture constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equitable principles (regardless of whether such enforcement is
considered in a proceeding at law or in equity);

 

  (5) The issue and sale of the Securities and the execution, delivery and
performance by the Company of the Securities, the Indenture and this Agreement
and the consummation of the transactions herein and therein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument filed as an exhibit to
the Company’s Annual Report on Form 10-K for the fiscal year ended March 28,
2008, or filed as an exhibit to any subsequently filed Form 10-Q or Form 8-K,
nor will such actions result in any violation of the provisions of any statute,
rule or regulation of the State of New York or the United States of America, or
the Delaware General Corporation Law, or, to such counsel’s knowledge, any
judgment, order or decree binding upon the Company or any of its subsidiaries or
any of their properties;

 

  (6)

No consent, approval, authorization, registration or qualification of or with
any court or governmental agency or body of the State of New York or the United
States of America, or under the Delaware General Corporation Law, is required
for the issue and sale of the Securities or the consummation by the Company of
the transactions contemplated by this Agreement, the Securities,

 

10



--------------------------------------------------------------------------------

 

the Indenture or the Convertible Note Hedge and Warrant Transaction
Documentation, except such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the
Purchaser;

 

  (7) The statements set forth in the Pricing Circular and the Offering Circular
under the captions “Description of Notes” and “Description of Capital Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Stock, under the caption “Certain United States Federal Tax
Considerations”, and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair;

 

  (8) The Exchange Act Reports (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion), when they
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder;

 

  (9) No registration of the Securities under the Act, and no qualification of
an indenture under the United States Trust Indenture Act of 1939 with respect
thereto, is required for the offer, sale and initial resale of the Securities by
the Purchaser in the manner contemplated by this Agreement; and

 

  (10) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the net proceeds thereof as described in
the Offering Circular under the caption “Use of Proceeds” will not be, an
“investment company”, as such term is defined in the Investment Company Act.

Such counsel has no reason to believe that (A) the Pricing Disclosure Package,
as of the Applicable Time (other than the financial statements and other
financial data therein or omitted therefrom, as to which such counsel need
express no opinion), contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (B) the Offering Circular and any further amendments or
supplements thereto made by the Company prior to the Time of Delivery (other
than the financial statements and other financial data therein or omitted
therefrom, as to which such counsel need express no opinion) contained as of its
date or contains as of the Time of Delivery an untrue statement of a material
fact or omitted or omits, as the case may be, to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

Such counsel may limit its opinions to the laws of the State of New York, the
Delaware General Corporation Law and the federal laws of the United States of
America. In rendering such opinions, such counsel may assume any matters
governed by the laws of the State of Florida, and, as to matters of fact, may
rely upon certificates of officers of the Company and of governmental officials.

 

  (ii) Holland & Knight LLP, special counsel for the Company, shall have
furnished to the Purchaser and the Convertible Note Hedge and Warrant
Counterparty their written opinion, dated such Time of Delivery, in form and
substance satisfactory to you, to the effect that:

 

  (1) The Company is duly incorporated and validly existing as a corporation and
in good standing under the laws of the State of Florida, with the corporate
power and authority to (a) own its properties and conduct its business as
described in the Offering Circular and (b) enter into and perform its
obligations under this Agreement, the Indenture, and the Convertible Note Hedge
and Warrant Transaction Documentation;

 

11



--------------------------------------------------------------------------------

 

  (2) The Company has authorized capital stock as set forth in the Offering
Circular; and the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and, reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities,
will be duly and validly issued and fully paid and non-assessable, and will
conform to the description of the Stock contained in the Offering Circular;

 

  (3) This Agreement, the Indenture, the Convertible Note Hedge Confirmation and
the Warrant Confirmation have been duly authorized, executed and delivered by
the Company;

 

  (4) The Securities have been duly authorized and executed by the Company;

 

  (5) The issue and sale of the Securities and the execution, delivery and
performance by the Company of the Securities, the Indenture, this Agreement, the
Convertible Note Hedge Confirmation and Warrant Confirmation and the
consummation of the transactions herein and therein contemplated will not result
in any violation of the provisions of the Articles of Incorporation or By-laws
of the Company, any statute, rule or regulation of the State of Florida;

 

  (6) No consent, approval, authorization, registration or qualification of or
with any court or governmental agency or body of the State of Florida is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement, the Securities, the
Indenture or the Convertible Note Hedge and Warrant Transaction Documentation,
except such consents, approvals, authorizations, registrations or qualifications
as may be required under state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities by the Purchaser;

 

  (7) The provisions contained in Section 15.01(c) of the Indenture that
restrict the ability of the holder of the Notes to exercise and receive delivery
of shares of common stock, par value $.01 per share, of the Company underlying
the Notes are effective, in accordance with the terms of the Notes, to limit the
beneficial ownership (for purposes of Article IX of the Company’s Amended and
Restated Articles of Incorporation and Section 607 of the Florida Business
Corporation Act) attributable to ownership of the Notes to the limit set forth
in such provisions contained in Section 15.01(c) of the Indenture; and

 

  (8) The provisions contained in Section 8(d) of the Warrant Confirmation that
restrict the ability of the Dealer (as defined in the Warrant Confirmation) as
holder of the Warrants (as defined in the Warrant Confirmation) to exercise and
receive delivery of shares of common stock, par value $.01 per share, of the
Company underlying the Warrants, are effective, in accordance with the terms of
the Warrants, to limit the beneficial ownership (for purposes of Article IX of
the Company’s Amended and Restated Articles of Incorporation and Section 607 of
the Florida Business Corporation Act) attributable to ownership of the Warrants
to the limit set forth in such provisions contained in Section 8(d) of the
Warrant Confirmation.

Such counsel may limit its opinions to the laws of the State of Florida. In
rendering such opinions, such counsel may rely as to matters of fact upon
certificates of officers of the Company and of governmental officials.

 

  (c) On the date of the Offering Circular prior to the execution of this
Agreement and also at each Time of Delivery, KPMG LLP shall have furnished to
you a letter or letters, dated the respective dates of delivery thereof, in form
and substance satisfactory to you, to the effect set forth in Annex I hereto;

 

12



--------------------------------------------------------------------------------

 

  (d) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular, and (ii) since the respective dates as of which information is given
in the Pricing Circular there shall not have been any change in the capital
stock or long-term debt of the Company or any of its subsidiaries or any change,
or any development involving a prospective change, in or affecting the general
affairs, management, financial position, shareholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Circular, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in this
Agreement and in the Offering Circular;

 

  (e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on The NASDAQ Global Select Market; (ii) a suspension or material
limitation in trading in the Company’s securities on The NASDAQ Global Select
Market; (iii) a general moratorium on commercial banking activities declared by
either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities on the terms and in the manner contemplated in this Agreement and
the Offering Circular;

 

  (g) The Securities have been designated for trading on the PORTAL Market;

 

  (h) The shares of Stock issuable upon conversion of the Securities shall have
been duly listed, subject to notice of issuance, on The NASDAQ Global Select
Market;

 

  (i) The Purchaser shall have received “lock-up” letters to the effect set
forth in Section 5(d) hereof, in form and substance satisfactory to it, from
executive officers and directors of the Company on or prior to the date hereof,
and such letters shall be in full force and effect on such Time of Delivery;

 

  (j) The Indenture shall be executed in a form satisfactory to the Purchaser;
and

 

  (k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (d) of this Section and as to such
other matters as you may reasonably request.

 

9.    (a)

The Company will indemnify and hold harmless the Purchaser against any losses,
claims, damages or liabilities, joint or several, to which the Purchaser may
become subject, under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon

 

13



--------------------------------------------------------------------------------

 

an untrue statement or alleged untrue statement of a material fact contained in
the Company’s Current Report on Form 8-K furnished to the Commission on July 23,
2008, any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular, or any amendment or supplement thereto, any Company Supplemental
Disclosure Document, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, and will reimburse the Purchaser for any legal or other
expenses reasonably incurred by the Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document, in reliance upon and in conformity with written information
furnished to the Company by the Purchaser expressly for use therein.

 

  (b) The Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular, the Pricing Circular, the
Offering Circular, or any amendment or supplement thereto, or any Company
Supplemental Disclosure Document, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document in reliance upon and in conformity with
written information furnished to the Company by the Purchaser expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

  (c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or

 

14



--------------------------------------------------------------------------------

 

payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative benefits received by the Company on the one hand and the
Purchaser on the other from the offering of the Securities. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Purchaser on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Purchaser, in each case as set forth
in the Offering Circular. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchaser
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchaser agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total price at which the Securities were offered to investors
exceeds the amount of any damages which the Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

  (e) The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls the Purchaser
within the meaning of the Act or the Exchange Act; and the obligations of the
Purchaser under this Section 9 shall be in addition to any liability which the
Purchaser may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act.

 

10. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the Purchaser, as set forth in this
Agreement or made by or on behalf of either of them, pursuant to this Agreement,
shall remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Purchaser or
any controlling person of the Purchaser, or the Company, or any officer or
director or controlling person of the Company, and shall survive delivery of and
payment for the Securities.

 

11. If for any reason the Securities are not delivered by or on behalf of the
Company as provided herein (except for failure of the condition set forth in
clauses (i), (iii), (iv) or (v) of Section 8(f) hereof or default by the
Purchaser in its obligation to purchase the Securities), the Company will
reimburse the Purchaser for all out of pocket expenses, including fees and
disbursements of counsel, reasonably incurred by the Purchaser in making
preparations for the offer, sale, purchase and delivery of the Securities, but
the Company shall then be under no further liability to the Purchaser except as
provided in Sections 7 and 9 hereof.

 

12. All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchaser shall be delivered or sent by mail, telex or
facsimile transmission to you at 85 Broad Street, 20th Floor, New York, New York
10004, Attention: Registration Department; and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Offering Circular, Attention: Chief Financial Officer.
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

15



--------------------------------------------------------------------------------

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchaser is required to obtain,
verify and record information that identifies its clients, including the
Company, which information may include the name and address of its clients, as
well as other information that will allow the Purchaser to properly identify its
clients.

 

13. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchaser, the Company and, to the extent provided in Sections 9 and 10
hereof, the officers and directors of the Company and each person who controls
the Company or the Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and except as set forth in Section 5(f),
no other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of any of the Securities from the Purchaser shall be
deemed a successor or assign by reason merely of such purchase.

 

14. Time shall be of the essence of this Agreement.

 

15. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the Purchaser, on the other, (ii) in
connection therewith and with the process leading to such transaction the
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Company, (iii) the Purchaser has assumed no advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Purchaser has advised or is
currently advising the Company on other matters) and no other obligation to the
Company except the obligations expressly set forth in this Agreement and
(iv) the Company has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Company agrees that it will not claim that the
Purchaser has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.

 

16. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchaser with respect to the
subject matter hereof.

 

17. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

18. The Company and the Purchaser hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

19. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

20. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchaser’s imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

 

16



--------------------------------------------------------------------------------

 

[Remainder of this page intentionally left blank]

 

17



--------------------------------------------------------------------------------

 

Exhibit 10.3

EXECUTION VERSION

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
between the Purchaser and the Company.

 

Very truly yours, PSS World Medical, Inc. By:   /s/ David M. Bronson   Name:
David M. Bronson   Title: Executive Vice President and CFO

Accepted as of the date hereof:

 

Goldman, Sachs & Co. /s/ Goldman, Sachs & Co. (Goldman, Sachs & Co.)



--------------------------------------------------------------------------------

 

SCHEDULE I

 

(a) Additional Documents Incorporated by Reference: None.

 

(b) Approved Supplemental Disclosure Documents:

 

  (i) Company Supplemental Disclosure Documents

 

  1. 8-K dated July 28, 2008

 

  2. Investor Presentation dated July 29, 2008

 

  (ii) Purchaser Supplemental Disclosure Documents: None.

 

A-19



--------------------------------------------------------------------------------

 

SCHEDULE II

Final Pricing Term Sheet

 

Issuer:    PSS World Medical, Inc. (NASDAQ: PSSI) (the “Company”) 3.125% Issue:
   Convertible Senior Notes due 2014 (the “Notes”) Aggregate Principal Amount:
   $200,000,000 Over-allotment Option:    $30,000,000 Offering Price:    99.50%
of the principal amount of the Notes, plus accrued interest, if any, from the
Settlement Date Interest Rate:    3.125% per annum Interest Payment Dates:   
February 1 and August 1 of each year, beginning on February 1, 2009 Maturity:   
2014 Reference Price:    $16.64, the last reported sale price for the Company’s
common stock on the NASDAQ Global Select Market on July 29, 2008 Conversion
Premium:    Approximately 27.5% over the reference price Conversion Price:   
Approximately $21.22, subject to adjustment Conversion Rate:    47.1342 shares
of common stock per $1,000 principal amount of Notes, subject to adjustment
Fundamental Change Permits Holders to Require the Company to Repurchase the
Notes:    If the Company undergoes a “fundamental change” (as defined in the
Preliminary Offering Memorandum under “Description of Notes – Fundamental Change
Permits Holders to Require Us to Repurchase Notes”), each holder of the Notes
will have the option to require the Company to repurchase all or any portion of
such holder’s Notes. The fundamental change repurchase price will be 100% of the
amount of the Notes to be repurchased plus any accrued and unpaid interest.
Ranking:    The Notes will be the Company’s senior unsecured obligations and
will rank equally with all of its existing and future senior debt and senior to
any of its subordinated debt. The Notes will be structurally subordinated to all
existing and future liabilities of the Company’s subsidiaries and will be
effectively subordinated to any existing and future secured indebtedness,
including secured indebtedness under the Company’s credit facility. As of March
28, 2008, the Company had $480 million aggregate principal amount of
indebtedness and other liabilities outstanding.

 

A-20



--------------------------------------------------------------------------------

Use of Proceeds:    The Company estimates that the net proceeds to it from this
offering will be $195 million (or approximately $225 million if Goldman, Sachs &
Co. exercises in full its option to purchase additional Notes), after payment of
Goldman, Sachs & Co.’s discounts and estimated offering expenses to be paid by
the Company. The Company intends to use a portion of the net proceeds of this
offering to repurchase, repay or redeem its 2.25% Convertible Senior Notes due
March 15, 2024 on or before their next redemption date on March 15, 2009 and to
use a portion of the net proceeds to repurchase approximately 2.1 million shares
of its common stock at an aggregate purchase price of approximately $35 million
in negotiated transactions with institutional investors concurrently with this
offering. The Company also intends to use approximately $25 million (or
approximately $28.7 million if Goldman, Sachs & Co. exercises in full its option
to purchase additional Notes) of the net proceeds of this offering and of the
proceeds of the warrant transactions described in the Preliminary Offering
Memorandum to pay the cost of the convertible note hedge transactions. Remaining
proceeds, if any, will be used for general corporate purposes. Sole Book-Running
Manager:    Goldman, Sachs & Co. Trade Date:    July 29, 2008 Settlement Date:
   August 4, 2008 Listing:    None Additional Information:    Goldman, Sachs &
Co. inadvertently purchased 300,000 shares of the Company’s common stock at an
average price of approximately $16.86 per share between 3:48 and 3:50 p.m. on
July 29, 2008. CUSIP:    69366A AC4 ISIN:    US69366AAC45 Purchase of
convertible note hedge and sale of warrants:    The convertible note hedges will
cover, subject to customary anti-dilution adjustments, approximately 9,426,840
shares of the Company’s common stock (or approximately 10,840,866 shares if
Goldman, Sachs & Co. exercises in full its option to purchase additional Notes).
The warrants will cover, subject to customary anti-dilution adjustments,
approximately 9,426.840 shares of the Company’s common stock (or approximately
10,840,866 shares if Goldman, Sachs & Co. exercises in full its option to
purchase additional Notes).

 

A-21



--------------------------------------------------------------------------------

Adjustment to Shares Delivered upon Conversion in Connection with a Fundamental
Change:    The following table sets forth the adjustments to the conversion
rate, expressed as a number of additional shares to be received per $1,000 in
principal amount of the Notes, in the event of a fundamental change (as defined
in the Preliminary Offering Memorandum (as defined below)):

 

       Make-Whole Reference Date   Stock
Price      August 4,
2008      August 1,
2009      August 1,
2010      August 1,
2011      August 1,
2012      August 1,
2013      August 1,
2014   $ 16.64         12.9619         12.9619         12.9619         12.9619
        12.9619         12.9619         12.9619    $ 18.00         11.3378      
  10.6216         10.0166         9.4890         8.9221         8.4213        
8.4213    $ 19.00         10.2745         9.5364         8.8744         8.2432
        7.5094         6.5622         5.4973    $ 20.00         9.3669        
8.6188         7.9196         7.2164         6.3664         5.2028        
2.8658    $ 22.00         7.9118         7.1684         6.4377         5.6596   
     4.6914         3.3284         0.0000    $ 24.00         6.8093        
6.0911         5.3655         4.5733         3.5863         2.2276        
0.0000    $ 26.00         5.9541         5.2714         4.5714         3.7994   
     2.8479         1.5924         0.0000    $ 30.00         4.7289        
4.1272         3.5030         2.8145         1.9939         1.0063        
0.0000    $ 35.00         3.7371         3.2312         2.7062         2.1334   
     1.4761         0.7420         0.0000    $ 40.00         3.0735        
2.6473         2.2069         1.7312         1.1976         0.6157        
0.0000    $ 45.00         2.5970         2.2350         1.8621         1.4620   
     1.0172         0.5309         0.0000    $ 50.00         2.2365        
1.9256         1.6063         1.2646         0.8849         0.4656        
0.0000    $ 60.00         1.7224         1.4864         1.2449         0.9858   
     0.6954         0.3684         0.0000    $ 75.00         1.2317        
1.0668         0.8985         0.7167         0.5095         0.2715        
0.0000    $ 90.00         0.9143         0.7940         0.6719         0.5393   
     0.3860         0.2069         0.0000    $ 120.00         0.5309        
0.4620         0.3935         0.3193         0.2318         0.1261        
0.0000    $ 150.00         0.3148         0.2733         0.2333         0.1907
        0.1403         0.0777         0.0000   

The exact stock prices and make-whole reference dates may not be set forth in
the table above, in which case:

 

  •  

If the stock price is between two stock price amounts in the table or the
make-whole reference date is between two dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $150.00 per share, subject to adjustment, no
adjustments will be made to the base conversion rate.

 

  •  

If the stock price is less than $16.64 per share, subject to adjustment, no
adjustments will be made to the base conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate be increased
to more than 60.0961 shares of common stock per $1,000 in principal amount of
Notes pursuant to this provision, subject to adjustment from time to time as set
forth in the Preliminary Offering Memorandum.

 

A-22



--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.

This term sheet relates only to the Notes described herein and should be read
together with the Company’s Preliminary Offering Memorandum dated July 28, 2008
(including the documents incorporated by reference therein) relating to the
Notes (the “Preliminary Offering Memorandum”) before making a decision in
connection with an investment in the Notes. The information in this term sheet
supersedes the information in the Company’s Preliminary Offering Memorandum to
the extent that it is inconsistent therewith. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Memorandum.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

A-23



--------------------------------------------------------------------------------

 

ANNEX I

Pursuant to Section 8(c) of the Purchase Agreement, the accountants shall
furnish letters to the Purchasers to the effect that:

 

(i) They are an independent registered public accounting firm with respect to
the Company and its subsidiaries within the meaning of the Securities Exchange
Act of 1934 (the “Exchange Act”) and the applicable published rules and
regulations thereunder adopted by the Securities and Exchange Commission and the
Public Accounting Oversight Board (United States);

 

(ii) In their opinion, the consolidated financial statements and financial
statement schedules audited by them and included or incorporated by reference in
the Preliminary Offering Circular and the Offering Circular comply as to form in
all material respects with the applicable requirements of the Exchange Act and
the related published rules and regulations;

 

(iii) The selected financial information with respect to the consolidated
results of operations and financial position of the Company for the five most
recent fiscal years included or incorporated by reference in the Preliminary
Offering Circular and the Offering Circular agrees with the corresponding
amounts (after restatements where applicable) in the audited consolidated
financial statements for such five fiscal years;

 

(iv) On the basis of limited procedures not constituting an audit in accordance
with generally accepted auditing standards, consisting of a reading of the
unaudited financial statements and other information referred to below, a
reading of the latest available interim financial statements of the Company and
its subsidiaries, inspection of the minute books of the Company and its
subsidiaries since the date of the latest audited financial statements included
or incorporated by reference in the Preliminary Offering Circular and the
Offering Circular, inquiries of officials of the Company and its subsidiaries
responsible for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, nothing came to their attention
that caused them to believe that:

 

  (A) as of a specified date not more than five days prior to the date of such
letter, there have been any changes in the consolidated capital stock or any
increase in the consolidated long-term debt of the Company and its subsidiaries,
or any decreases in consolidated net current assets or shareholders’ equity or
other items specified by the Purchaser, or any increases in any items specified
by the Purchaser, in each case as compared with amounts shown in the latest
balance sheet included or incorporated by reference in the Preliminary Offering
Circular and the Offering Circular except in each case for changes, increases or
decreases which the Preliminary Offering Circular and the Offering Circular
discloses have occurred or may occur or which are described in such letter;

 

  (E) for the period from the date of the latest financial statements included
or incorporated by reference in the Preliminary Offering Circular and the
Offering Circular to the specified date referred to in clause (D) there were any
decreases in consolidated net sales or in the total or per-share amounts of
income before extraordinary items or in net income or other items specified by
the Purchaser, or any increases in any items specified by the Purchaser, in each
case as compared with the comparable period of the preceding year and with any
other period of corresponding length specified by the Purchaser, except in each
case for decreases or increases which the Preliminary Offering Circular and the
Offering Circular discloses have occurred or may occur or which are described in
such letter; and

 

(v)

In addition to the examination referred to in their report(s) included or
incorporated by reference in the Preliminary Offering Circular and the Offering
Circular and the limited procedures, inspection of minute books, inquiries and
other procedures referred to in paragraphs (iii) and (iv) above, they have
carried out certain specified procedures, not constituting an audit

 

A-24



--------------------------------------------------------------------------------

 

in accordance with generally accepted auditing standards, with respect to
certain amounts, percentages and financial information specified by the
Purchaser, which are derived from the general accounting records of the Company
and its subsidiaries, which appear in the Preliminary Offering Circular and the
Offering Circular, and have compared certain of such amounts, percentages and
financial information with the accounting records of the Company and its
subsidiaries and have found them to be in agreement.

 

A-25